Citation Nr: 0604439	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  95-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar/lumbosacral spine.  

3.  Entitlement to service connection for tendonitis of the 
left elbow.  

4.  Entitlement to service connection for a right elbow 
disability.  

5.  Entitlement to service connection for a bilateral tibia 
disability, to include degenerative arthritis, myositis, and 
myalgias.  

6.  Entitlement to service connection for a bilateral foot 
disability, to include degenerative arthritis and calcaneal 
spur of the right heel.  

7.  Entitlement to service connection for a bilateral knee 
disability, to include patellar tendonitis.  

8.  Entitlement to service connection for a bilateral wrist 
disability.  

9.  Entitlement to service connection for a bilateral hand 
disability.  

10.  Entitlement to service connection for a gastrointestinal 
disorder with diarrhea.  

11.  Entitlement to service connection for skin problems, to 
include tinea pedis, onychomycosis, chloracne, folliculitis 
of the scalp and chest, acne of the back and chest, and 
sebaceous cysts of the right ear lobe and scalp.

12.  Entitlement to service connection for visual 
difficulties to include irritation to the eyes.

13.  Entitlement to service connection for headaches and 
dizziness.

14.  Entitlement to service connection for liver disease or a 
liver disability manifested by pain.

15.  Entitlement to service connection for a cardiovascular 
disorder.

16.  Entitlement to service connection for a disability 
manifested by a runny nose, fever, and intolerance to cold.

17.  Entitlement to service connection for a disability 
manifested by elevated cholesterol levels.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from September 1994, May 1995, and subsequent decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The issues set forth above are consistent with the issues as 
set forth in the Board remands of September 2003 and May 
2004.  This represents some consolidation of the issues 
listed by the RO in previous supplemental statements of the 
case (SSOC's) and includes all issues developed for 
consideration by the Board.  

In October 2002, the Board denied entitlement to service 
connection for skin problems, to include tinea pedis, 
onychomycosis, chloracne, folliculitis of the scalp and 
chest, acne of the back and chest, and sebaceous cysts of the 
right ear lobe and scalp; visual difficulties to include 
irritation to the eyes; headaches and dizziness; liver 
disease or a liver disability manifested by pain; a 
cardiovascular disorder; a disability manifested by a runny 
nose, fever, and intolerance to cold; and a disability 
manifested by elevated cholesterol levels.

In October 2003, the Court of Appeals for Veterans Claims 
(Court), granted a Joint Motion for Remand of the parties 
dated in October 2003, and issued an order that vacated the 
Board's October 2002 decision and remanded the issues to the 
Board.  In May 2004, pursuant to the Court's Order, the Board 
remanded the issues addressed in October 2002.

In September 2003, the Board remanded the following issues 
for further development: entitlement to an initial rating in 
excess of 30 percent for PTSD, and entitlement to service 
connection for degenerative arthritis of the 
lumbar/lumbosacral spine; tendonitis of the left elbow; a 
bilateral tibia disability, to include degenerative 
arthritis, myositis, and myalgias; a bilateral foot 
disability, to include degenerative arthritis and calcaneal 
spur of the right heel; a bilateral knee disability, to 
include patellar tendonitis; a bilateral wrist disability; a 
bilateral hand disability; a right elbow disability; and a 
gastrointestinal disorder with diarrhea.  

Except as to the evaluation of PTSD, as discussed below, the 
development requested in the September 2003 and May 2004 
Board remands has been completed and the Board now proceeds 
with its review of the issues.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.  

2.  The medical evidence shows that the veteran's 
degenerative arthritis of the lumbar/lumbosacral spine was 
first diagnosed decades after service and the preponderance 
of the competent evidence is against a causal link between 
this disorder and any incident of active service.  

3.  The medical evidence shows that the veteran's tendonitis 
of the left elbow was first diagnosed decades after service 
and the preponderance of the competent evidence is against a 
causal link between this disorder and any incident of active 
service.

4.  The medical evidence shows that the veteran's right elbow 
disability was first diagnosed decades after service and the 
preponderance of the competent evidence is against a causal 
link between this disorder and any incident of active 
service.

5.  The medical evidence shows that the veteran's bilateral 
tibia disability, to include degenerative arthritis, 
myositis, and myalgias was first diagnosed decades after 
service and the preponderance of the competent evidence is 
against a causal link between this disorder and any incident 
of active service.

6.  The medical evidence shows that the veteran's bilateral 
foot disability, to include degenerative arthritis and 
calcaneal spur of the right heel was first diagnosed decades 
after service and the preponderance of the competent evidence 
is against a causal link between this disorder and any 
incident of active service.

7.  The medical evidence shows that the veteran's bilateral 
knee disability, to include patellar tendonitis was first 
diagnosed decades after service and the preponderance of the 
competent evidence is against a causal link between this 
disorder and any incident of active service.

8.  The medical evidence shows that the veteran's bilateral 
wrist disability was first diagnosed decades after service 
and the preponderance of the competent evidence is against a 
causal link between this disorder and any incident of active 
service.

9.  The medical evidence shows that the veteran's bilateral 
hand disability was first diagnosed decades after service and 
the preponderance of the competent evidence is against a 
causal link between this disorder and any incident of active 
service.

10.  The medical evidence shows that the veteran's 
gastrointestinal disorder with diarrhea was first diagnosed 
decades after service and the preponderance of the competent 
evidence is against a causal link between this current 
disability and any incident of active service.

11.  The medical evidence shows that the veteran's skin 
problems, to include tinea pedis, onychomycosis, chloracne, 
folliculitis of the scalp and chest, acne of the back and 
chest, and sebaceous cysts of the right ear lobe and scalp 
were first diagnosed decades after service and there is no 
competent evidence that suggests a causal link between these 
skin disorders and any incident of active service.

12.  The competent medical evidence shows that the veteran 
has refractive error of the eyes and no other visual 
disability.  

13.  The medical evidence shows that the veteran's headaches 
and dizziness were first diagnosed decades after service and 
there is no competent evidence that suggests a causal link 
between his claimed headaches and dizziness and any incident 
of active service.

14.  The medical evidence shows that the veteran does not 
have liver disease or a liver disability manifested by pain 
as the result of any incident of active service.

15.  The medical evidence shows that the veteran's 
cardiovascular disorder, hypertension, was first diagnosed 
decades after service and there is no competent evidence that 
suggests a causal link between this disorder and any incident 
of active service.

16.  The medical evidence shows that the veteran's disability 
manifested by a runny nose, fever, and intolerance to cold 
was first diagnosed decades after service and there is no 
competent evidence that suggests a causal link between this 
disorder and any incident of active service.

17.  The medical evidence shows that the veteran's elevated 
cholesterol levels are not a manifestation of disability.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the lumbar/lumbosacral spine 
was not incurred in or aggravated by active military service, 
nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Tendonitis of the left elbow was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

3.  A right elbow disability was not incurred in or 
aggravated by active military service, nor may arthritis of 
the right elbow be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).    

4.  A bilateral tibia disability, to include degenerative 
arthritis, myositis, and myalgias, was not incurred in or 
aggravated by active military service, nor may arthritis of 
the tibiae be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

5.  A bilateral foot disability, to include degenerative 
arthritis and calcaneal spur of the right heel was not 
incurred in or aggravated by active military service, nor may  
arthritis of either foot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

6.  A bilateral knee disability, to include patellar 
tendonitis was not incurred in or aggravated by active 
military service, nor may arthritis of either knee be 
presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

7.  A bilateral wrist disability was not incurred in or 
aggravated by active military service, nor may arthritis of 
either wrist be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).    

8.  A bilateral hand disability was not incurred in or 
aggravated by active military service, nor may arthritis of 
either hand be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

9.  A gastrointestinal disorder with diarrhea was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

10.  Skin problems, to include tinea pedis, onychomycosis, 
chloracne, folliculitis of the scalp and chest, acne of the 
back and chest, and sebaceous cysts of the right ear lobe and 
scalp, were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

11.  Visual difficulties, to include irritation to the eyes, 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 4.9 (2005).  

12.  Headaches and dizziness were not incurred in or 
aggravated by active military service, nor may an organic 
disease of the nervous system be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

13.  Liver disease or a liver disability manifested by pain 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

14.  A cardiovascular disorder, including hypertension, was 
not incurred in or aggravated by active military service, nor 
may they be presumed to have been incurred therein.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

15.  A disability manifested by a runny nose, fever, and 
intolerance to cold was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.380 (2005).  

16.  A disability manifested by elevated cholesterol levels 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. §§ 3.303, 
4.1 (2005); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995); see also 61 Fed. Reg. 
20440, 20445 (May 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of June 2004 and May 2005 
discloses that they complied with all the requirements as 
described by the Court.  Particularly, the wording of the 
VCAA notice adequately informed the claimant that he should 
provide "any" evidence in his possession pertaining to the 
claim; that he should give VA everything he had pertaining to 
the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, that was impossible, as the decision was made 
years before the enactment of VCAA.  

Moreover, the file reflects a continuous flow of information 
to the veteran.  The rating decisions, statement of the case, 
and supplemental statement of the case, as well as the VCAA 
letter and other correspondence, notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Further, the veteran had an opportunity to respond 
before the RO readjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the 
Board and are no more than non-prejudicial error.  The 
veteran was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim by 
VA" and thus VA "essentially cured the error in the timing 
of notice."  See Mayfield v. Nicholson, No. 02-1077 (Fed. 
Cir. April 14, 2005).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the veteran's service connection claims, the 
veteran has been afforded examinations that included relevant 
opinions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Board finds that, with no medical competent evidence of 
relevant abnormal findings in the service medical records or 
for a number of years thereafter, and with either no 
competent opinion supporting the contended causal 
relationships, or with a preponderance of the opinion 
evidence against the claim, there is no duty to provide an 
examination or opinion with regard to service connection 
claims on appeal.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).]

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2005).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

The Law and Regulations are Dispositive of Some Claims

As set forth above, service connection can only be granted 
for a "disability."  38 U.S.C.A. § 1110 (West 2002).  
Everything is not a disability within the meaning of the law 
providing compensation.  The term "disability" as used in 
chapter 11, and specifically in § 1110, should be construed 
to refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Conditions which are not "disabilities" do not qualify for 
service connection for compensation.  

Visual Difficulties to Include Irritation to the Eyes

The service medical records do not show any eye disorder.  
The report of the August 1971 examination shows the eyes were 
normal.  Visual acuity was 20/20 in each eye.  

The veteran was examined by VA in November 1992.  His eye 
extraocular movements were full, without nystagmus.  His 
eyelids, conjunctivae, corneas, sclerae, lenses, pupils, and 
fundi were within normal limits.  There was no eye diagnosis.  

VA clinical notes from 1992 continued to show treatment for 
other conditions, without evidence of a chronic eye 
disability.  

In June 1994, examination of the eyes, including fundoscopic 
examination, was within normal limits.  

A VA consultation report shows the veteran's eyes were 
examined in April 1998 and found to have refractive error.  
They were again examined in June 2004 and only found to have 
refractive error.  Refractive error is not a disability 
within the meaning of the laws and regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2005).  
There is no competent evidence that the veteran has an eye 
disability for which service connection could be granted, so 
the claim must be denied.  

A Disability Manifested by Elevated Cholesterol Levels  

On the May 1998 VA general medical examination, laboratory 
studies were unremarkable except for a borderline high 
cholesterol at 218mg/dl.  There was a diagnosis of 
hypercholesterolemia, borderline.  The examiner did not 
associate any disability with this laboratory finding.  A 
laboratory finding, without an associated disabling 
condition, is only a laboratory finding and not a disability 
within the meaning of the laws providing compensation 
benefits.  There is no dispute that the veteran has elevated 
cholesterol, the law simply does not provide benefits for 
elevated laboratory findings without a disability, so the 
claim must be denied.  

Under applicable regulation, the term "disability" means 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  38 C.F.R. § 4.1.  
See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  An 
elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, hypercholesterolemia alone is not a "disability" 
for VA compensation benefits purposes.  Accordingly, service 
connection will be denied for this claimed condition.  If the 
veteran develops a disability that he believes is related to 
hypercholesterolemia, he is free to file a claim for service 
connection for such disability. 

The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board need not determine the 
relationship of the veteran's cholesterol to service, but it 
should be noted that there is no competent evidence of 
relevant disease or injury in service or of a connection to 
service.  

A Gastrointestinal Disorder with Diarrhea and Joint 
Disabilities, Including: 
*	Degenerative arthritis of the lumbar/lumbosacral spine.  
*	Tendonitis of the left elbow.  
*	A right elbow disability.  
*	A bilateral tibia disability, to include degenerative 
arthritis, myositis, and myalgias.  
*	A bilateral foot disability, to include degenerative 
arthritis and calcaneal spur of the right heel.  
*	A bilateral knee disability, to include patellar 
tendonitis.  
*	A bilateral wrist disability.  
*	A bilateral hand disability.  

The veteran has made statements to the effect that his joint 
and gastrointestinal symptoms have bothered him since serving 
in Vietnam.  He is competent to report what he actually 
experiences.  38 C.F.R. § 3.159(a) (2005).  However, aside 
from the fact that his statements are based on his 
recollection over the years since service, the veteran is not 
competent to diagnose his symptoms.  38 C.F.R. § 3.159(a) 
(2005); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992) quoting 
Frye v. United States, 293 F.2d 1013, 1014 (1923).

The veteran's wife has reported that, beginning in 1974, she 
obtained medicine to treat his illnesses.  A statement to 
that effect, from the pharmacy, has been submitted.  Of 
course, purchasing medicine pre-supposes he had the 
disabilities she was treating.  As a lay witness, the 
veteran's wife is also not competent to diagnose or treat any 
conditions.  38 C.F.R. § 3.159(a) (2005); Grottveit, supra; 
Espiritu, supra.  So, purchasing medicine does not mean that 
the veteran's wife made the correct diagnosis.  The 
medications are not diagnostic.  Neither the spouse's 
statements nor the medications establish a chronic disability 
linked to service, as opposed to a series of post service 
injuries and illnesses.  

There is one piece of competent evidence supporting service 
connection for the veteran's joint disabilities and a 
gastrointestinal disorder with diarrhea.  On the VA general 
medical examination, in May 1998, the veteran's medical 
records and claims folder were reviewed.  The veteran 
reported the onset of symptoms in service, as well as current 
symptoms.  The examiner noted limitations of motion and other 
joint deficits.  The results of X-rays studies, in 1998 were 
discussed.  Pertinent diagnoses were: spondylosis deformans 
involving the lumbar spine with degenerative disc disease 
involving L5-S1; calcific tendinitis involving the medial 
epicondyle of the right elbow associated with a small ossicle 
between the trochlea and the ulnar head; chronic myositis and 
myalgias involving both hands, associated with soft tissue 
calcification noted on the base of the right middle finger; 
plantar fasciitis involving both feet, associated with 
calcaneal spurring, bilaterally; and gastroenteritis with 
chronic diarrhea.  

The doctor noted that the veteran stated he drank unsanitary 
water while in Vietnam.  In the doctor's medical opinion, 
that definitely contributed to the veteran's development of 
gastroenteritis with diarrhea.  The doctor also expressed his 
medical opinion that the joint pains involving the right 
elbow, both hands, both feet, and lumbar spine, were 
secondary to exposure to environmental elements encounter 
when the veteran was in Vietnam.  He explained that it was a 
well known fact that spending long periods of time in wet 
clothes and boots contributes to the development of joint 
pains.  

The May 1998 opinion on the joints is not persuasive for 
several reasons.  There is no doubt that spending long 
periods in wet clothes or boots will cause injury, including 
joint arthralgias, variously diagnosed as trench foot, 
immersion foot or frozen feet.  However, the doctor did not 
make any of those diagnoses associated with prolonged 
exposure.  Nor did the doctor claim that the veteran's 
arthritis was caused by such exposure.  Further, to determine 
the amount of exposure, the doctor would have to rely on the 
veteran's recollection of events approximately 18 years 
earlier.  Where doctors rely on history as related by a 
claimant, their diagnoses can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  More 
importantly, this entire opinion is outweighed by the rest 
and remainder of the competent evidence.  

The service medical records are silent for the claimed 
injuries and symptoms.  There were no relevant complaints at 
the time of the August 1971 examination for separation from 
service.  The August 1971 examination was signed by a 
physician, who reported normal findings for the veteran's 
abdomen and viscera, upper extremities, feet, lower 
extremities, spine, and other musculoskeletal parts.  While 
the report is brief, it reflects a thorough examination by a 
trained physician.  Therefore, it is competent medical 
evidence.  38 C.F.R. § 3.159(a) (2005).  Moreover, the 
timing, just before the veteran concluded his active service, 
makes it highly probative to the questions here.  It is 
persuasive evidence that there were no gastrointestinal 
disorders or orthopedic injury residuals.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
In this case, there is no competent evidence, from a trained 
medical professional that arthritis was manifested during 
service.  Therefore, this presumption does not support the 
claim.  

Following the veteran's release from service, over 22 years 
passed, without any medical documentation of the claimed 
disabilities.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, 
the passage of many years without any competent medical 
documentation of the veteran's gastrointestinal and joint 
complaints is evidence against the claims.  

On VA examination beginning in October 1992, the veteran gave 
a history of service in Vietnam.  He did not report any joint 
injury in service.  He complained of ongoing weakness, 
fatigue, stomach pain and diarrhea.  His abdomen was obese, 
without distension or tenderness.  Kidneys, spleen or masses 
were not palpable.  Bowel sounds were active.  Examination of 
the spine disclosed some loss of lumbar lordosis and flexion 
limited by obesity.  In November 1992, there were complaints 
of weight gain, as well as aches and pains in the back and 
arms.  Diagnoses were obesity, myalgias and arthralgias.  

The VA clinical records begin in 1992 and do not connect any 
of the claimed disabilities to service.  

For the VA general medical examination of June 1994, the 
veteran stated that he started having low back pain in 1980, 
pain in both elbows in 1992, pain in both knees in 1978, pain 
in both tibias in 1980, pain in both feet and heels in 1980, 
and pain in both hands and wrists in 1983.  There was no 
acute trauma.  He was reportedly examined by military 
physicians and they were not sure as to the etiology of his 
symptoms.  He was told he could possibly have arthritis.  
Direct examination and X-ray studies led to diagnoses of 
degenerative arthritis of the lumbar spine; degenerative 
arthritis, right elbow; tendinitis, left elbow; minimal 
osteophyte formation involving the right patella; patellar 
tendinitis, both knees; degenerative arthritis, both tibias, 
not found; myositis and myalgias involving both tibias; 
degenerative arthritis of both feet not found; patellar 
fasciitis involving both feet; degenerative arthritis both 
heels, not found; calcaneal spur involving the right heel; 
degenerative arthritis both wrists not found; degenerative 
arthritis both hands not found; tendinitis involving both 
hands; and degenerative arthritis involving the thoracic 
spine, by chest X-ray.  The only gastrointestinal diagnosis 
was external hemorrhoids.  The opinion did not connect any of 
the disabilities to service.  

In July 2005, the veteran was afforded a VA examination.  The 
claims folder and medical records were extensively reviewed.  
The veteran gave a detailed history of his joint and 
gastrointestinal symptoms beginning in service.  He was 
examined and detailed findings were reported.  Current X-ray 
studies were also reported.  The pertinent diagnoses were:  
symptomatic degenerative disc disease of the lumbar spine at 
the level of L1, L2, L3, L4, and L5 with associated severe 
degenerative disc disease of the lumbar spine at the level of 
L5-S1 with associated episodic back pain and no evidence of 
radiculopathy; tendinitis of the left elbow, found; right 
elbow condition manifested by symptomatic bilateral 
osteoarthritis, found; symptomatic left elbow osteoarthritis, 
mild, found; bilateral disorders to include degenerative 
arthritis, not found; bilateral severe disorder manifested by 
mild myositis and myalgia in the shoulders, found; 
degenerative arthritis in the right foot, not found; 
asymptomatic bilateral pes planus, found; symptomatic 
bilateral knees, mild osteoarthritis, found; bilateral knee 
patellar tendinitis, not found; symptomatic bilateral knees, 
found; symptomatic bilateral wrist ostearthritis, found; 
symptomatic bilateral hand osteoarthritis, found; and 
gastrointestinal disorder manifested by episodic diarrhea, 
most likely secondary to evidence of lactose intolerance and 
probably worsened by the veteran's diverticulum in the 
descending colon, found.  

The July 2005 VA examiner provided detailed explanations for 
his opinions.  The medical opinions were to the effect that 
it was less likely than not that the joint disorders were due 
to the veteran's active service.  Rather, the doctor felt 
that it was more likely than not that the veteran's 
osteoarthritis and joint pains were due to his over 30 years 
of work as a carpenter.  In this regard, the July 2005 
medical opinion is more probative than the opinion rendered 
in 1998, because the 2005 opinion took into consideration the 
veteran's work history.  

As to the veteran's gastrointestinal disorder.  The examiner 
found it was less likely secondary to the veteran's military 
service, because there was no record that the veteran 
reported symptoms during service.  Besides that, the veteran 
gave a history of symptoms shortly after drinking milk or 
eating foods containing milk.  Thirty minutes later, he would 
have a bowel movement with diarrhea.  The doctor explained 
that was a classic manifestation of lactose intolerance, 
which usually developed over the years and became worse as 
the person got older due to deficiency of the lactose enzyme.  
It was noted that the diverticula in the sigmoid colon could 
worsen the diarrhea, but the heavy diarrhea was only once a 
week, related to milk ingestion.  The doctor concluded that 
the gastrointestinal condition was less likely related to 
service, because the veteran was going to develop lactose 
intolerance regardless of his military service and there was 
no evidence that the veteran ever had diverticulosis when he 
was in active service.  This opinion is well reasoned and 
provides an analysis of the veteran's symptoms which 
definitively links it to a lactose intolerance developing 
after service rather than to the mere drinking of water in 
service.  Thus, the Bord finds this opinion more probative 
than the one rendered in 1998.  

Analysis

While the 1998 medical opinion supports the veteran's claim, 
it is clear that the opinion is primarily based on the 
history provided by the veteran.  The medical analysis of 
getting wet and drinking unsanitary water in service is much 
to general and superficial, as discussed in more detail 
above.  The separation examination report is highly probative 
of the veteran's condition at the time of his release from 
service.  The many years since service without medical 
documentation are evidence against the claimed continuity of 
symptomatology.  The 2005 medical examination not only 
considered the medical records and claims file, as did the 
1998 examination, but also took into consideration the 
veteran's post service work history and the symptoms 
associated with his gastrointestinal disorder.  The 2005 
medical opinions were also more convincing because they were 
more logical and better explained.  The separation 
examination, the passage of time, and the 2005 examination 
and medical opinion overwhelm the 1998 examination and 
medical opinion; and, establish by a preponderance of 
evidence that the veteran's joint and gastrointestinal 
disorders were not incurred in or aggravated by his active 
service.  As the preponderance of the evidence is against 
these claims for service connection, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Skin Problems, to Include Tinea Pedis, Onychomycosis, 
Chloracne, Folliculitis of the Scalp and Chest, Acne of the 
Back and Chest, and Sebaceous Cysts of the Right Ear Lobe and 
Scalp.

The veteran is competent to report what he observed.  He has 
made a statement to the effect that he had a rash, cuts and 
athlete's foot during service.  

The service medical records do not document any skin 
disorders.  

The report of the August 1971 examination for separation from 
service does not reflect any skin complaints.  The examining 
physician indicated that the veteran's skin was normal.  As 
discussed above, this is competent evidence from a trained 
physician, which is extremely probative because it was based 
on examination of the veteran just before he left active 
service.  

The veteran's wife has reported that, beginning in 1974, she 
obtained medicine to treat his illnesses.  A statement to 
that effect, from the pharmacy, has been submitted.  As 
discussed above, purchasing medicine pre-supposes he had the 
disabilities she was treating.  As a lay witness, the 
veteran's wife is not competent to diagnose or treat any 
conditions.  38 C.F.R. § 3.159(a) (2005); see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) quoting Frye v. United States, 293 F.2d 
1013, 1014 (1923).  So, purchasing medicine does not mean 
that the veteran's wife made the correct diagnosis.  The 
medications are not diagnostic.  Neither the spouse's 
statements nor the medications establish a chronic disability 
linked to service, as opposed to a series of post service 
injuries and illnesses.  

Again, it must be noted that approximately 22 years passed 
between service and the time that symptoms were first 
medically documented.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, at 1333.  

On the VA examination, in October and November 1992, the 
veteran complained of jungle rot and a skin rash.  There were 
diagnoses of tinea pedis, onychomycosis and tinea cruris.  
There was no opinion or other evidence linking these current 
diagnoses to service.  

Moreover, VA clinical notes, beginning in 1992, do not link 
any of the claimed skin disorders to service.  

On the June 1994 VA general examination, the veteran reported 
that, in 1970, he developed a rash involving both feet, all 
toes and the groin area.  Military doctors reportedly 
diagnosed tinea pedis, onychomycosis, and tinea cruris.  He 
reported recurrent episodes since service.  Examination led 
to diagnoses of tinea pedis involving both feet, 
onychomycosis involving all the toenails of both feet, and 
tinea cruris, bilateral.  The examiner did not offer an 
opinion as to onset in service.  

A VA clinical note, dated in February 1998, shows that the 
veteran had a history of acne, but did not link it to 
service.  There were psoriasiform papules on the scalp and 
face.  There were some features of seborrheic dermatitis with 
scaliness on the forehead and perinasal areas.  The 
assessment was acne and seborrheic dermatitis.  

On the August 1998 VA skin examination, the veteran reported 
serving in the field with the infantry.  His problems were 
fungus in his toenails, some eczema, some dandruff, and 
occasionally breakouts on his face.  He did not have severe 
acne, just mild rosacea.  The medical records were reviewed 
and the veteran was examined.  The examination was consistent 
with mild rosacea and seborrheic dermatitis.  He also had 
onychomycosis of his toenails.  The doctor stated that there 
were no other skin conditions.  Diagnoses were mild rosacea, 
seborrheic dermatitis, and onychomycosis.  

A note dated in September 2000 reflects cryosurgery for 
seborrheic dermatitis, tinea pedis and onychomycosis.  

Analysis

Service connection requires a current disability and current 
skin disorders have been diagnosed in this case.  Service 
connection also requires competent medical evidence linking 
the current disability to service.  Here, none of the reports 
of current skin disorders has linked them to service.  On the 
other hand, there is evidence against a connection.  The 
examination for separation from service, in August 1971, 
reported the veteran's skin to be normal and many years have 
passed without any competent medical evidence documenting a 
continuity of symptoms.  This evidence forms a preponderance 
of evidence against the claim and requires that it be denied.  

The Board has considered the possibility of remanding for a 
medical examination and opinion.  However, in the absence of 
objective evidence in service or for many years thereafter, 
the examiner would have to rely on the veteran's recollection 
of events.  Where doctors rely on history as related by 
veteran, their diagnoses can be no better than the facts 
alleged by veteran.  Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  Thus any medical 
opinion would have little probative value and would not 
outweigh the normal findings on separation examination and 
the passage of approximately 22 years without any competent 
medical documentation.  

The Board notes that the claim includes chloracne.  In a 
veteran with Vietnam service, chloracne may be presumed to 
have begun in service, if the veteran has the condition.  
38 C.F.R. §§ 3.307(a)(6)(iii),  3.309(e) (2005).  In this 
case, there is no competent diagnosis of chloracne.  There 
are diagnoses of acne but not chloracne; the latter type of 
acne is not a disease that has been presumptively linked to 
herbicide exposure within the meaning of 38 C.F.R. 
§ 3.309(e).  The veteran has been examined several times and 
none of the doctors have diagnosed chloracne.  They have 
diagnosed other disorders.  Thus, the preponderance of the 
evidence establishes that the veteran does not have 
chloracne.  Since he does not have the disease, it cannot be 
presumed to have been incurred as a result of exposure to 
Agent Orange in Vietnam.  

Headaches and dizziness.

The service medical records do not document headaches or 
dizziness.  

The report of the August 1971 examination for separation from 
service does not reflect any pertinent complaints.  The 
examining physician indicated that all pertinent organs, 
including the veteran's head and neurologic systems were 
normal.  As discussed above, this is competent evidence from 
a trained physician, which is extremely probative because it 
was based on examination of the veteran just before he left 
active service.  

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  However, there is 
no competent evidence that a neurological disease was 
manifested during the year after the veteran finished his 
active service.  

Again, it must be noted that approximately 22 years passed 
between service and the time that symptoms were first 
medically documented.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson, at 1333.  

On the medical history provided in October 1992, the veteran 
reported that most of his problems began in 1974-1975 or 
several years post-service.  They included headaches and 
dizziness.  

There were no complaints or findings of headaches or 
dizziness on the June 1994 VA examination.  Examination of 
the veteran's head was within normal limits.  The cranial 
nerves were intact.  There were no pathological reflexes.  

The veteran had a VA neurologic examination in June 1998.  He 
reported that headaches started in Vietnam and were mild at 
that time.  He said they had increased in frequency and 
severity.  They were described as being primarily in the 
right front temporal region, with sharp pain and a pushing 
type pressure pain.  They would last 1 to 11/2 hours with 
medication and up to 3 hours without medication.  They 
occurred 1 to 2 times a week.  Episodes of dizziness were 
described as an off-balance sensation.  He felt a little 
weak.  He reported that they started in the 1990's.  They 
lasted 3 to 4 seconds and occurred once or twice a month.  
They were not associated with the headaches.  After the 
veteran was examined, the diagnosis was muscle tension 
headaches and mild benign positional vertigo.  The examiner 
did not associate the headaches or dizziness with service.  

Here again, there is no competent evidence associating the 
claimed disability with service.  The separation examination 
and the passage of many years from the time of service until 
the current complaints were documented both provide a 
preponderance of evidence against the claim.  As the 
preponderance of evidence is against the claim, service 
connection must be denied.  

Liver disease or a liver disability manifested by pain.

The service medical records do not document any liver 
disorder.  

The report of the August 1971 examination for separation from 
service does not reflect any pertinent complaints.  The 
examining physician indicated that all pertinent organs, 
including the veteran's abdomen and viscera were normal.  As 
discussed above, this is competent evidence from a trained 
physician, which is extremely probative because it was based 
on examination of the veteran just before he left active 
service.  

There is no competent evidence that the veteran has a liver 
disorder.  On the VA examination in October and November 
1992, the veteran's liver was within normal limits.  

On the June 1994 VA examination, there were no abdominal 
complaints.  The abdomen was soft with no pain or tenderness 
to palpation.  There was no organomegaly or masses.  There 
was no diagnosis of a liver disorder.  

On the May 1998 VA examination, there were no masses or 
organomegaly.  Pertinent laboratory studies were 
unremarkable.  The diagnosis was hepatocellular disease not 
found.  In other words, after direct examination and 
laboratory studies, the doctor expressed the opinion that the 
veteran did not have a liver disorder.  The law requires that 
in order for service connection to be granted, there must be 
a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  May 1998 VA examination ruled out a current liver 
disease to service connect.  

Since there is no medical evidence supporting the claim, the 
1992 finding that the liver is within normal limits and the 
1998 diagnosis of no disease form a preponderance of 
competent evidence, which is against the claim.  It means 
that the veteran does not have the claimed disability and the 
claim must be denied.  

Cardiovascular disorder.

The service medical records do not document any 
cardiovascular disability.  

The report of the August 1971 examination for separation from 
service does not reflect any pertinent complaints.  The 
examining physician indicated that the veteran's heart and 
vascular system were normal.  Blood pressure was within 
normal limits.  As discussed above, this is competent 
evidence from a trained physician, which is extremely 
probative because it was based on examination of the veteran 
just before he left active service.  

Cardiovascular disease, including hypertension, may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  However, 
there is no competent evidence that either disease was 
manifested during the year after the veteran finished his 
active service.  

Approximately 22 years passed between service and the time 
that symptoms were first medically documented.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson, at 1333.  

On the history recorded for VA examination, in October 1992, 
the veteran did not report any cardiovascular diagnoses or 
treatment.  On examination, carotid, radial, femoral, and 
popliteal pulses were 3+, bilaterally.  The posterior tibial 
pulse could not be appreciated.  The dorsalis pedis pulse was 
2+, in right and left legs.  The right and left neck veins 
were 3+.  Examination of the heart showed that the point of 
maximal impulse was not palpable.  The left border had some 
cardiac dullness to the right of the midclavicular line.  
There was a regular rate and rhythm, without murmurs, rubs or 
gallops.  The November 1992 examination summary did not list 
any heart complaints or diagnoses.  

On the June 1994 VA general examination, the point of maximal 
impulse was in the fifth intercostal space in the 
midclavicular line.  There were no murmurs or gallops.  Pulse 
was 68 per minute.  Blood pressure was 116/86.  Peripheral 
pulses were normal.  The chest X-ray showed normal pulmonary 
vascularity and normal heart size.  There was no 
cardiovascular diagnosis.  

The report of the May 1998 VA general examination shows a 
heart rate of 72 per minute and blood pressure of 130/88.  
The point of maximal impulse was in the fifth intercostal 
space in the midclavicular line.  There were no murmurs or 
gallops.  There was no cardiovascular diagnosis.  

VA clinical notes for 1999 and 2000 have blood pressure 
readings within normal limits.  An elevated blood pressure 
was recorded in August 2001 and the veteran had hypertensive 
counseling.  Subsequent notes show hypertension.  

A electrocardiogram, in February 2002, was interpreted as 
showing a normal sinus rhythm with occasional premature 
ventricular complexes in an otherwise normal test.  The June 
2002 electrocardiogram was interpreted as disclosing sinus 
bradycardia in an otherwise normal test.  The May 2004 
electrocardiogram showed a normal sinus rhythm and was 
interpreted as being normal.  

A February 2005 VA clinical note shows that the veteran had 
an elevated blood pressure reading.  There was a diagnosis of 
hypertension.  The veteran was afforded hypertension 
lifestyle education.  He was counseled on the importance of 
physical activity, diet and weight control, and limiting 
sodium, in the control of blood pressure.  

Analysis

The competent medical evidence shows only one cardiovascular 
diagnosis - hypertension.  There is no competent medical 
evidence connecting hypertension to service.  On the August 
1971 separation examination, the doctor indicated that the 
veteran's heart and vascular system were normal.  That 
conclusion was supported by the doctor's examination of the 
veteran, including a normal blood pressure.  That report, 
along with the passage of many years without competent 
evidence documenting cardiovascular disease, and the normal 
findings on VA examinations in October 1992, June 1994, and 
May 1998, form a preponderance of evidence which drives the 
Board to the conclusion that there is no connection between 
the veteran's active military service and the hypertensin, 
which was first diagnosed decades later.  Thus, the claim 
must be denied.   

A Disability Manifested by a Runny Nose, Fever, and 
Intolerance to Cold

The service medical records do not document any of these 
symptoms or disabilities.  

The report of the August 1971 examination for separation from 
service does not reflect any pertinent complaints.  The 
examining physician indicated that all pertinent organs, 
including the veteran's head, nose, sinuses and lungs were 
normal.  As discussed above, this is competent evidence from 
a trained physician, which is extremely probative because it 
was based on examination of the veteran just before he left 
active service.  

There were no relevant complaints on the Agent Orange 
examination of October and November 1992.  

On the June 1994 VA examination, there were no pertinent 
complaints.  Head, face and neck were essentially within 
normal limits.  There was nasal congestion, bilaterally.  The 
tympanic membranes were intact, without perforation or 
discharge from the ears.  The lungs were clear to 
auscultation and percussion.  There were no rales, wheezes or 
rhonchi.  A chest X-rays showed no active disease.  Allergic 
rhinitis was diagnosed.  

The general examination of May 1998 diagnosed chronic 
allergic rhinitis and recurrent colds, as well as recurrent 
epistaxis secondary to chronic allergic rhinitis.  The 
examination report did not link the condition to service.  
Rather, by identifying it as allergic in nature, the medical 
report provided evidence against the claim.  The VA clinical 
notes (see note dated in January 2003) also identify the 
rhinitis as allergic in nature.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  38 C.F.R. § 3.380 
(2005).  The competent evidence here shows that while the 
veteran may have had a cold in service, it was acute and 
transitory in nature and resolved without residual disability 
by the time of his separation from service.  Similarly, there 
may have ben an acute flare-up his allergic rhinitis in 
service, but the complete absence on discharge examination 
and the many years after service without documented symptoms 
indicates that the condition was indeed an acute disease; and 
there could not have been an increase in the severity of the 
condition.  After service, the veteran may have had colds 
from time to time and probably had episodes of his allergic 
rhinitis; however, there is no competent medical evidence to 
link the claimed disability manifested by a runny nose, 
fever, and intolerance to cold to the veteran's active 
service.  Consequently, this claim must also be denied.  

Agent Orange

The veteran contends, in part, that he has the claimed 
disabilities as the result of exposure to Agent Orange, while 
serving in Vietnam.  His records establish that he served as 
a combat infantryman in Vietnam.  The veteran is presumed to 
have been exposed to Agent Orange during his tour in Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).  However, only certain 
disabilities will be presumed to be due to Agent Orange.  
38 C.F.R. § 3.309(e) (2005).  This list does not contain any 
of the claimed disabilities in this case.  

The Secretary of Veterans Affairs, under the authority of the 
Agent Orange Act of 1991 and based on studies by the National 
Academy of Science (NAS), has determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  
Since the Secretary has not specifically linked any of the 
veteran's claimed disabilities to Agent Orange exposure, 
these conditions could not be presumed to be due to Agent 
Orange exposure.  


ORDER

Service connection for degenerative arthritis of the 
lumbar/lumbosacral spine is denied.  

Service connection for tendonitis of the left elbow is 
denied.  

Service connection for a right elbow disability is denied.  

Service connection for a bilateral tibia disability, to 
include degenerative arthritis, myositis, and myalgias is 
denied.  

Service connection for a bilateral foot disability, to 
include degenerative arthritis and calcaneal spur of the 
right heel is denied.  

Service connection for a bilateral knee disability, to 
include patellar tendonitis is denied.  

Service connection for a bilateral wrist disability is 
denied.  

Service connection for a bilateral hand disability is denied.  

Service connection for a gastrointestinal disorder with 
diarrhea is denied.  

Service connection for skin problems, to include tinea pedis, 
onychomycosis, chloracne, folliculitis of the scalp and 
chest, acne of the back and chest, and sebaceous cysts of the 
right ear lobe and scalp is denied.  

Service connection for visual difficulties to include 
irritation to the eyes is denied.  

Service connection for headaches and dizziness is denied.  

Service connection for liver disease or a liver disability 
manifested by pain is denied.  

Service connection for a cardiovascular disorder is denied.  

Service connection for a disability manifested by a runny 
nose, fever, and intolerance to cold is denied.  

Service connection for a disability manifested by elevated 
cholesterol levels is denied.  

REMAND

By an October 2003 Order, the Court vacated the October 2002 
decision of the Board and remanded the issues in that 
decision for development, including notifying the veteran in 
accordance with VCAA.  A VCAA notice letter was sent to the 
veteran in May 2005.  It listed the issues in the October 
2002 Board decision, which included the rating of the PTSD 
and numerous service connection issues.  In the section 
entitled, "What Do We Still Need From You?" the veteran was 
told that VA needed evidence showing that the above 
conditions existed from military service to the present time.  
Such information would be necessary for claims for service 
connection, but would not be relevant to a claim for a higher 
rating.  The section did not address what was needed from the 
veteran for a higher rating.  The section entitled, "What 
the Evidence Must Show," told the veteran what was needed to 
support a claim for service connection.  It did not tell him 
what evidence was needed to support a higher rating.  In 
fact, beyond the initial listing of the rating issue, the May 
2005 VCAA notice letter focuses on the service connection 
claims and does not adequately address the increased rating 
claim.  Thus, the evaluation of PTSD must be remanded for a 
letter that notifies the veteran in accordance with VCAA, 
including telling him what evidence is needed to substantiate 
his claim for a higher rating and who is responsible for 
providing the evidence.  

The issue of entitlement to an initial rating in excess of 30 
percent for PTSD is REMANDED for the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, the RO should send the 
veteran a VCAA notice letter that tells 
him what evidence is needed to 
substantiate a claim for a higher rating 
for PTSD and who is responsible to obtain 
the evidence.  

2.  Thereafter, the RO should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
SSOC.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


